IN THE SUPREME COURT OF PENNSYLVANIA




OFFICE OF DISCIPLINARY COUNSEL, :            No. 2055 Disciplinary Docket No. 3
                Petitioner      :
                                :            No. 124 DB 2012
           v.                   :
                                :            Attorney Registration No. 48217
DEAN I. ORLOFF,                 :
                Respondent      :            (Philadelphia)



                                      ORDER



PER CURIAM:


      AND NOW, this 14th day of August, 2014, upon consideration of the Report and

Recommendations of the Disciplinary Board dated March 31, 2014, the Petition for

Review and responses thereto, it is hereby

      ORDERED that Dean I. Orloff is suspended from the Bar of this Commonwealth

for a period of one year and one day and he shall comply with all the provisions of Rule

217, Pa.R.D.E.

       It is further ORDERED that respondent shall pay costs to the Disciplinary Board

pursuant to Rule 208(g), Pa.R.D.E.